Citation Nr: 1739009	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected traumatic dislocation of big toe, second toe, and third toe, left foot.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a cardiac disorder, claimed as coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967 and has service in the National Guard from March 1971 to March 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of entitlement to an increased rating for service-connected traumatic dislocation of big toe, second toe, and third toe, left foot, additional development is required.  The Veteran last underwent VA examination of his left foot disorder in April 2010.  Although the Veteran underwent VA evaluation of his left foot pain, for treatment purposes, in January 2017, the report of such is inadequate with which adjudicate his increased rating claim.  Specifically, the treatment provider described the Veteran's left foot pain and complaints considering nonservice-connected disabilities, including the Veteran's knee and hip pain, as well as a ganglion cyst.  The pertinent rating criteria consider whether the disorder at issue is moderate, moderately severe, or severe.  See 38 C.F.R. § 4.71, Diagnostic Codes 5283 and 5284.  The January 2017 VA evaluation for treatment purposes did not provide this evidence.  On remand, the Veteran should be afforded a VA examination to determine the current severity of his service-connected traumatic dislocation of big toe, second toe, and third toe, left foot.

As to the claims of entitlement to service connection for hypertension and a cardiac disorder, additional development is required.  In a November 2009 statement, the Veteran asserted that he was at summer camp with the National Guard in August 1981 and sustained a left foot injury, for which he is service-connected, and was treated at the base clinic and at a VA Medical Center (VAMC) and diagnosed with hypertension and given medication to treat such.  During the Veteran's March 2017 Board hearing, he asserted that his hypertension was first diagnosed in 1977, when he underwent an entrance physical examination for the National Guard and demonstrated elevated blood pressure readings, and such was not treated until 1981.  He asserted that his hypertension and coronary artery disease are related to service on the basis that such were aggravated by the stress of military training and his high-sodium diet he was placed on in the Army.

Indeed, a November 1999 rating decision granted service connection for a left foot disorder, as the Veteran injured such during a period of active duty for training (ACDUTRA) on or about August 18, 1981.  The Veteran's service treatment records currently associated with the claims file, which include VA treatment records, demonstrate the Veteran's hypertension, reportedly present for four years and not treated with medication until recently, in September 1981.  See VA treatment record, dated September 17, 1981.  His private treatment records dated in September 2009 demonstrate his diagnosis of coronary artery disease and his VA treatment records dated in Ocotber 2009 demonstrate the diagnoses of hypertension. 

The Veteran's service treatment records dated during his period of active service, dated from August 1963 to August 1967 are associated with the claims file; however, it appears that his complete service treatment records dated during his period of service in the National Guard, dated from March 1971 to March 2001, are not of record, save for the service and VA treatment records cited above that demonstrate his treatment for his left foot injury and hypertension in 1981.  On remand, the AOJ should attempt to obtain the Veteran's complete service treatment records from his National Guard service.  

Further, the Board must determine the nature of the Veteran's National Guard service.  In pertinent part, active military, naval, or air service includes active duty and any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual was disabled from an injury occurring during such training.  38 U.S.C.A. § 101 (24) (West 2016); 38 C.F.R.      § 3.6 (a) (2016).  A line of duty determination, cited above, relied upon by the RO in its November 1999 grant of service connection for a left foot disorder incurred in August 1981 while on ACDUTRA, is already of record.  On remand, the AOJ should obtain the Veteran's complete service personnel records and determine the Veteran's dates of ACDUTRA and INACDUTRA during his National Guard service.

Finally, the AOJ should afford the Veteran a VA examination to determine the etiology of his hypertension and/or cardiac disorder, and ensure that his complete VA treatment records have been obtained.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records from his National Guard service, dated from March 1971 to March 2001. 

2. Make arrangements to obtain the Veteran's complete service personnel records from his National Guard service, dated from March 1971 to March 2001, and submit a chronological list of his periods of ACDUTRA and INACDUTRA, with specific dates (year, month, days), contacting the Defense Finance and Accounting Service (DFAS), Defense Personnel Records Imaging System (DPRIS), and any other federal sources (e.g., unit records, personnel records, Physical Profiles, Line of Duty determinations, referrals to civilian care, reimbursement for payment of civilian care, or SF-600s Chronological Records of Care from other departments), if necessary.  

Pay records or other records that list only the number of days in each calendar year during which the Veteran had ACDUTRA or INACDUTRA will not suffice, as such do not provide sufficient information with which to determine the duty status of the Veteran at the time of any medical treatment or diagnoses. 

3. Make arrangements to obtain the Veteran's complete VA treatment records from the Boston Healthcare System (to include Brockton, West Roxbury, and Jamaica Plain), dated prior to September 1981; from February 1983 to June 1999; and from September 2012 forward.  If any of these records are not available or do not exist, a negative reply is required.

4.  Then, after the development above is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any hypertension and/or cardiac disorder.

The examiner should be provided the Veteran's enumerated periods of active duty, ACDUTRA, and INACDUTRA.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension and cardiac disorder had their clinical onset during any period of service or are related to any incident of service.  

In providing this opinion, the examiner should acknowledge and address the blood pressure reading of 134/98 on separation examination in April 1967, as well as the VA treatment record dated September 17, 1981, wherein the Veteran stated that his hypertension was diagnosed four years ago but he was not placed on medication until two weeks ago.
The examiner should also address the Veteran's assertion that his hypertension and heart disorder are related to the stress of military training and the high-sodium diet he was placed on in the Army.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  

A complete rationale should be provided for all opinions given.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected traumatic dislocation of big toe, second toe, and third toe, left foot.  The examiner should conduct all appropriate tests, including x-rays if indicated.

The examiner should identify all residuals and manifestations of the Veteran's service-connected traumatic dislocation of big toe, second toe, and third toe, left foot.  The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to evaluate the Veteran's disability under Diagnostic Codes 5283 and 5284.

A specific determination should be made as to whether the Veteran has any arthritis, ganglion cyst(s), and/or plantar fasciitis that are residuals and/or manifestations of his service-connected traumatic dislocation of big toe, second toe, and third toe, left foot.

The examiner should specifically identify the symptoms which result from the Veteran's service-connected traumatic dislocation of big toe, second toe, and third toe, left foot, as opposed to any nonservice-connected foot disabilities.  If the examiner is unable to disassociate nonservice-connected foot symptoms from the symptoms of the service-connected traumatic dislocation of big toe, second toe, and third toe, left foot, the examiner should so state.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  

A complete rationale should be provided for all opinions given.  

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



